In a proceeding pursuant to CPLR article 78, inter alia, to annul a determination of the Spring Hill Community Ambulance Corps, Inc., dated November 18, 2010, expelling the petitioner from its membership, the petitioner appeals from a judgment of the Supreme Court, Rockland County (Jamieson, J.), entered July 17, 2011, which denied the petition and, in effect, dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioner’s contention, the Spring Hill Community Ambulance Corps, Inc., did not violate its bylaws when it expelled her from its membership (see Matter of Graebe v Board of Directors of Richmond County Country Club, 274 AD2d 429 [2000]; cf. Matter of Capossela v Wykagyl Country Club, 258 AD2d 522, 523 [1999]; Matter of Paglia v Staten Is. Little League, 38 AD2d 575 [1971]). Accordingly, the Supreme Court properly denied the petition and, in effect, dismissed the proceeding. Dillon, J.P., Balkin, Eng and Chambers, JJ., concur.